DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16534194, filed on 07 August 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 January 2022 was filed after the mailing date of the patent application on 04 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings, received on 04 January 2022, are acceptable for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 20200374694 A1; hereinafter referred to as “Fan”).
Regarding Claim 1, Claim 1 of the ‘942 Patent discloses a method, performed by a user equipment (UE), of controlling a profile, the method comprising: 
receiving a remote profile management command for enabling a target profile from a profile server (¶98 & Fig. 4 (405), Fan discloses receiving, by a user equipment (UE), a remote profile management command where the remote profile management (RPM) command can be used to activate a profile); 
determining whether an enabled profile exists, in case that the remote profile management command is received (¶100 & Fig. 4 (407) & ¶91, Fan discloses determining a first profile owner identifier.  ¶91, Fan discloses the second profile owner identifier indicates that corresponding profile information exists); 
in case that the enabled profile exists, verifying whether profile owner information of the target profile corresponds to (¶100 & Fig. 4 (407), Fan discloses verifying a first profile owner identifier by comparing the first profile owner identifier with a second profile owner) at least one of: 
profile owner information of the enabled profile, or 
information indicating at least one profile owner capable of implicitly disabling the enabled profile (¶100 & Fig. 4 (407), Fan discloses that the second profile owner identifier, when it matches the first profile owner identifier, enables the UE to perform the RPM command); and 
in case that the profile owner information of the target profile is verified to correspond, disabling the enabled profile and enabling the target profile (¶102 & Fig. 4 (408) & ¶4, Fan discloses executing the RPM command where the RPM command can be used to activate a remote profile and deactivate a local profile if the first profile owner identifier is verified against the second profile owner identifier).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11223942 B2 (hereinafter referred to as “the ‘942 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘942 Patent discloses a method, performed by a user equipment (UE), of controlling a profile, the method comprising: 
receiving a remote profile management command for enabling a target profile from a profile server (Claim 1 of the '942 Patent discloses receiving a remote profile management command for enabling a target profile from a profile server); 
determining whether an enabled profile exists, in case that the remote profile management command is received (Claim 1 of the '942 Patent discloses determining whether an enabled profile exists, in response to the remote profile management command being received); 
in case that the enabled profile exists, verifying whether profile owner information of the target profile corresponds to (Claim 1 of the '942 Patent discloses verifying whether profile owner information of the target profile corresponds to profile owner information of the enabled profile, in response to the enabled profile existing) at least one of: 
profile owner information of the enabled profile (Claim 1 of the '942 Patent discloses verifying whether profile owner information of the target profile corresponds to profile owner information of the enabled profile), or 
information indicating at least one profile owner capable of implicitly disabling the enabled profile; and 
in case that the profile owner information of the target profile is verified to correspond, disabling the enabled profile and enabling the target profile (Claim 1 of the '942 Patent discloses disabling the enabled profile and enabling the target profile in response to the profile owner information of the target profile corresponding to the profile owner information or the sub-owner information of the enabled profile).


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474